Case 2:20-cv-00004-JRG Document 209 Filed 05/04/21 Page 1 of 1 PageID #: 5801




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 JOE ANDREW SALAZAR               §
                                  §
 v.                               §
                                  §                Case No. 2:20-cv-00004-JRG
 AT&T MOBILITY LLC, SPRINT        §
 UNITED MANAGEMENT COMPANY, §
 T-MOBILE USA, INC., CELLCO       §
 PARTNERSHIP, INC., d/b/a VERIZON §
 WIRELESS, INC.                   §
   .
                            ORDER TO PURCHASE JURY MEALS


         In the interest of justice, jurors are ordered to remain together during breaks and meals in

the above-referenced case during deliberations. The deputy-in-charge or courtroom deputy is

authorized to purchase meals for sequestered eight (8) jurors until a verdict is rendered to this

Court.

         So ORDERED and SIGNED this 4th day of May, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
